Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-3, 5-6, 8-10, 16-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of allowable subject matter of claims 21 and 22 limitation (i.e. wherein PTM is ubiquitination or deubiquitination) in claim 1 is persuasive to overcome the rejections under 35 USC 101 and 35 USC 103. Applicant’s asserted (07/15/2015) in view of the affidavit submitted 07/15/2021 that it was unexpected that the functionality and activity of the enzymes responsible for ubiquitination was preserved and retained in bodily fluids and it was unexpected that the activity of these enzymes and resulting PTMs could generate patters of activity on array of target proteins that were differential between health and diseased patient. Applicant’s above argument in view of the incorporation of the limitation of claims 21 and 20 is persuasive to overcome the rejections and the prior arts of record do not teach or reasonably suggest allowing ubiquitination of bodily fluid sample on a solid state array, identifying ubiquitination state on the array and comparing ubiquitination state to assess disease or medical condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.